[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-14505                ELEVENTH CIRCUIT
                                                             APRIL 6, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                    D. C. Docket No. 01-00101-CR-CB

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JEREMY C. JONES,
a.k.a. Suicide,
a.k.a. Jay,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________

                              (April 6, 2009)

Before TJOFLAT, BLACK and FAY, Circuit Judges.

PER CURIAM:
      Jeremy C. Jones appeals the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion for sentence reduction based on Amendment 706 to the

Sentencing Guidelines, which reduced the base offense levels for crack cocaine

offenses. In 2003, Jones pled guilty to one count of possession with intent to

distribute cocaine base (crack cocaine), in violation of 21 U.S.C. § 841(a)(1).

Jones’s Guidelines offense level was initially calculated at 32 based on the amount

of cocaine base involved, pursuant to U.S.S.G. § 2D1.1. Jones, however, qualified

as a career offender under U.S.S.G. § 4B1.1, and an offense level of 37 applied

because the statutory maximum for the offense was life imprisonment. The district

court denied the instant motion for sentence reduction, finding Amendment 706

did not affect Jones’s sentencing range because it was ultimately calculated based

on the career offender provision and not the crack cocaine guideline.

      We review for an abuse of discretion a district court’s decision whether to

reduce a sentence based on a subsequent change in the Sentencing Guidelines.

United States v. Brown, 332 F.3d 1341, 1343 (11th Cir. 2003). We review de novo

the district court’s legal conclusions and questions of statutory interpretation in a

§ 3582(c)(2) proceeding. United States v. Moore, 541 F.3d 1323, 1326 (11th Cir.

2008), cert. denied, McFadden v. United States, 129 S. Ct. 965 (2009)

      In Moore, this Court addressed whether a defendant sentenced pursuant to



                                           2
the career offender guideline is eligible for sentence reduction based on

Amendment 706. Id. at 1327. There, the defendants’ offense levels were initially

calculated based on the amount of crack cocaine involved. Id. at 1325. The

defendants, however, were ultimately sentenced as career offenders under § 4B1.1,

which was not affected by Amendment 706. Id. We affirmed the denials of their

motions for sentence modification, holding, “[w]here a retroactively applicable

guideline amendment reduces a defendant’s base offense level, but does not alter

the sentencing range upon which his or her sentence was based, § 3582(c)(2) does

not authorize a reduction in sentence.” Id. at 1330; see also U.S.S.G. § 1B1.10

cmt. n.1(A) (“[A] reduction in the defendant’s term of imprisonment is not

authorized under 18 U.S.C. 3582(c)(2) and is not consistent with this policy

statement if . . . [a retroactive amendment] is applicable to the defendant but the

amendment does not have the effect of lowering the defendant’s applicable

guideline range because of the operation of another guideline or statutory

provision[.]”).

      Here, as in Moore, Jones was sentenced based on a range that was

determined by application of the career offender provision. The offense level that

would have applied under § 2D1.1, based on the amount of crack cocaine involved,

ultimately played no role in his sentence. Because Amendment 706 “does not



                                           3
alter the sentencing range upon which his . . . sentence was based,” Jones is

ineligible for sentence reduction. See Moore, 541 F.3d at 1330. Accordingly, we

affirm the denial of his § 3582(c)(2) motion.

      AFFIRMED.




                                          4